DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The preliminary amendment filed February 18, 2021 has been received and entered.
3.	Claims 1-24 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 16, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 2 is indefinite because there is a lack of antecedent basis for “the final formula” as recited in the claim.  In addition, it is unclear what ingredients are required in the “final” formula.
5.	Claim 3 is indefinite because the stated ratios are confusing.  The claim states that it comprises an individual weight ratio of “2.5 to 5” of the diterpenes, oleuropein, verbascoside and quercetin to hydroxytyrosol.  It is unclear if the “2.5” refers to the diterpenes, oleuropein, verbascoside and quercetin and the “5” refers to the concentration of hydroxytyrosol or if “2.5 to 
6.	Claim 4 is indefinite because it states that it is drawn to a ratio but the concentration for hydroxytyrosol is not listed.  It appears that it is intended to be “1”; however, clarification is needed.
7.	Claim 16 is indefinite because it is unclear what is meant by “nutricosmetic” and what structural characteristics a composition must have in order to be considered a “nutricosmetic”.
8.	Claim 23 because the phrase “taking this effect…on the skin” at lines 2 and 3 is a narrative phrase inconsistent with U.S. claim construction.  It is unclear what limitations this narrative phrase is intending to place on the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
The analysis then moves to Step 2A, Prong One, which asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a combination of diterpenes, oleuropein, verbascoside, quercetin, and hydroxytyrosol .  The claims further specify that the diterpenes can 
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, each of diterpenes, oleuropein, verbascoside, quercetin and hydroxytyrosol  are naturally occurring compounds.  There is no indication that mixing the specified compounds together as commensurate in scope with the stated claims changes the structure, function, or other properties of the compounds in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each compound is the compound itself. Each compound appears to maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds does not 
In addition, extraction of plants only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, while a solvent extract itself may not be found in the nature, the compounds which are present in the plant and soluble in the selected solvent are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the plant.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the compounds with the selected solvent would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.” Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the particular plants.  Combining the extracts from the individual plants leads to a combination of the naturally occurring compounds from each of the plants.  Thus, the claims are drawn to mixtures of naturally occurring products.  
There is no indication that mixing the specified extracts together as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, each plant extract is 
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, applicant’s claims are directed to a composition with an intended use of treating the effects of air pollution on the skin.  MPEP § 2106.04(d)(2) specifically states that a claim is only directed to “an intended use of a claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ consideration.”  Therefore, applicant’s intended use is not sufficient to integrate the judicial exception into a practical application.  Thus, the answer to Step 2A, Prong Two, is No.
Thus, the analysis must move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure 
In addition, applicant’s intended use of treating the effects of air pollution on the skin is not considered to amount to significantly more.  As discussed in MPEP § 2106.05(I)(A), “Generally linking the use of the judicial exception to a particular technological environment or field of use” is not considered to be enough to qualify as significantly more. An intended use of a claimed composition only generally links the exception to the field of use.  Therefore, the additional elements are not considered to amount to significantly more.  Thus, the answer to Step 2B is No.  Consequently, the claims are not directed to patent eligible subject matter.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 1, 3, 4, 6-9, 11, and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuliani (US 2016/0030500) in view of Bailey (US 5,859,293).
Giuliani teaches an antioxidant composition for topical or oral use which comprises quercetin, hydroxytyrosol, oleuropein, and verbascoside.  The reference teaches that the hydroxytyrosol and oleuropein are extracted from olive leaf with a content of at least 10% hydroxytyrosol and 24.54% oleuropein (see claims 1, 4, 6, and 13-15).  The reference does not specifically teach including a diterpene such as carnosic acid or a rosemary extract with carnosic acid in the composition.
Bailey teaches an antioxidant composition which comprises carnosic acid extracted from rosemary.  The concentration of carnosic acid in the extract is at least 20%. The reference teaches that antioxidant ingredients are useful in cosmetics, food, and pharmaceutical compositions (see column 1, lines 9-37; column 5, lines 54-61; and claims 1 and 3).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in antioxidant compositions.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior 
	Based on the disclosure by these references that these substances are used in antioxidant compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating a single antioxidant composition.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient 
The references do not specifically teach that the composition is used for the same uses as claimed by applicant.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The combination of the prior art suggests the same composition as claimed; thus, the prior art composition should be capable of performing the intended uses if applicant’s invention functions as claimed.
11.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuliani (US 2016/0030500) in view of Bailey (US 5,859,293) as applied to claims 1, 3, 4, 6-9, 11, and 14-23 above, and further in view of Fast (US 9,517,249) and Funes (Food Chemistry (2009), vol. 117, pp. 589-598).
	The teachings of Giuliani and Bailey are discussed above in paragraph 10.  The references do not teach including a Lippia citriodora extract with verbascoside or a Sophora japonica extract with quercetin in the composition.
	Funes teaches that a L. citriodora extract with 25% verbascoside is a highly effective antioxidant composition (see page 589 and page 596 “Conclusions” section).
	Fast teaches an antioxidant composition comprising quercetin extracted from S. japonica (see claims 1 and 9).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in antioxidant compositions.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior 
	Based on the disclosure by these references that these substances are used in antioxidant compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating a single antioxidant composition.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient .
12.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuliani (US 2016/0030500) in view of Bailey (US 5,859,293) as applied to claims 1, 3, 4, 6-9, 11, and 14-23 above, and further in view of Fast (US 9,517,249).
The teachings of Giuliani and Bailey are discussed above in paragraph 10.  The references do not teach including a Sophora japonica extract with quercetin in the composition.
Fast teaches an antioxidant composition comprising quercetin extracted from S. japonica (see claims 1 and 9).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in antioxidant compositions.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in antioxidant compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating a single antioxidant composition.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
.
13.	Claims 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuliani (US 2016/0030500) in view of Bailey (US 5,859,293) as applied to claims 1, 3, 4, 6-9, 11, and 14-23 above, and further in view of Funes (Food Chemistry (2009), vol. 117, pp. 589-598).
	The teachings of Giuliani and Bailey are discussed above in paragraph 10.  The references do not teach including a Lippia citriodora extract with verbascoside in the composition.
	Funes teaches that a L. citriodora extract with 25% verbascoside is a highly effective antioxidant composition (see page 589 and page 596 “Conclusions” section).
 in antioxidant compositions.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in antioxidant compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating a single antioxidant composition.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the 

14.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655